                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-01561-RM-NRN

ROSE ADANMA DURU,

Plaintiff,

v.

JANA S. BAKER et al.,

Defendants.


                          RECOMMENDATION OF DISMISSAL


        Plaintiff Rose Adanma Duru, proceeding pro se, initiated this action by filing an

83-page complaint against almost 60 defendants on June 21, 2018 (Docket No. 1). On

July 23, 2018, Ms. Duru filed an amended complaint (Docket No. 5), apparently adding

claims against staff of the Clerk of the Court.

        The Court reviewed the amended complaint on August 15, 2018, and determined

that it was deficient because the pleading did not comply with Rule 8 of the Federal

Rules of Civil Procedure, because it failed to set forth a short and plain statement of the

grounds for the court’s jurisdiction or Ms. Duru’s claims, and because it did not clearly

assert the relief she seeks in this action (Docket No. 9 at 2). The Court determined that

Ms. Duru’s amended complaint, as filed, was incomprehensible. Accordingly, the Court

ordered Ms. Duru to “file, within thirty (30) days from the date of this order, a second

amended complaint that complies with the pleading requirements of the Federal Rules

of Civil Procedure as discussed in this order.” (Id. at 3) (emphasis in original). Ms. Duru

was explicitly warned that if she failed to file a second amended complaint that complies
with the court’s order within the time allowed, “the action will be dismissed without

further notice.” (Id.)

       On August 15, 2018, the Court also set a deadline of September 13, 2018 for the

parties to complete and file the Consent/Non-Consent Form, indicating either

unanimous consent of the parties or that consent has been declined. When this

deadline passed, the case was reassigned to Judge Raymond P. Moore (Docket No.

11), who then entered an order (Docket No. 12) referring the case to the undersigned

magistrate judge.

       The Court is mindful of Ms. Duru’s pro se status and, accordingly, reads her

pleading liberally. See Haines v. Kerner, 404 U.S. 519, 520-21 (1972); Hall v. Bellmon,

935 F.2d 1106, 1110 (10th Cir. 1991). However, the Court should not act as an

advocate for a pro se litigant. See Hall, 935 F.2d at 1110. The Court cannot “supply

additional factual allegations to round out [the pro se litigant’s] complaint or construct a

legal theory on [her] behalf.” Whitney v. State of New Mexico, 113 F.3d 1170, 1173-74

(10th Cir. 1997).

       As of the date of this order, Ms. Duru has not filed a second amended complaint,

as was required by court order. The deadline for her to do so has now passed. Rule

41(b) of the Federal Rules of Civil Procedure provides in pertinent part:

       If the plaintiff fails to prosecute or to comply with these rules or a court
       order, a defendant may move to dismiss the action or any claim against it.
       Unless the dismissal order states otherwise, a dismissal under this
       subdivision (b) and any dismissal not under this rule–except one for lack
       of jurisdiction, improper venue, or failure to join a party under Rule 19–
       operates as an adjudication on the merits.

Fed. R. Civ. P. 41(b). Furthermore, Rule 16(f) provides in pertinent part that “[o]n motion

or on its own, the court may issue any just orders, including those authorized by Rule


                                              2
37(b)(2)(A)(ii)-(vii), if a party or its attorney: . . . (C) fails to obey a scheduling or other

pretrial order.” Fed. R. Civ. P. 16(f). Rule 37(b)(2)(A) (ii)-(vii), which is referenced in

Rule 16(f), permits the following sanctions:

               (ii) prohibiting the disobedient party from supporting or opposing
               designated claims or defenses, or from introducing designated
               matters in evidence;

               (iii) striking pleadings in whole or in part;

               (iv) staying further proceedings until the order is obeyed;

               (v) dismissing the action or proceeding in whole or in part;

               (vi) rendering a default judgment against the disobedient party; or

               (vii) treating as contempt of court the failure to obey any order
               except an order to submit to a physical or mental examination.

Fed. R. Civ. P. 37(b)(2)(A) (ii)-(vii) (emphasis added). In addition, Local Rule 41.1

provides:

       A judicial officer may issue an order to show cause why a case should not
       be dismissed for failure to prosecute or failure to comply with these rules,
       the Federal Rules of Civil Procedure, or court order. If good cause is not
       shown, a district judge or a magistrate judge exercising consent
       jurisdiction may enter an order of dismissal with or without prejudice.

D.C.COLO.LCivR 41.1.

       Based upon the foregoing, it is hereby

       RECOMMENDED that the case be dismissed without prejudice pursuant to Fed.

R. Civ. P. 16(f) and/or 41(b) and D.C.COLO.LCivR 41.1 based on Plaintiff’s failure to

prosecute and failure to comply with court orders.




                                                 3
      NOTICE: Pursuant to 28 U.S.C. § 636(b)(1)(C) and Fed. R. Civ. P. 72(b)(2),

the parties have fourteen (14) days after service of this recommendation to serve

and file specific written objections to the above recommendation with the District

Judge assigned to the case. A party may respond to another party’s objections

within fourteen (14) days after being served with a copy. The District Judge need

not consider frivolous, conclusive, or general objections. A party’s failure to file

and serve such written, specific objections waives de novo review of the

recommendation by the District Judge, Thomas v. Arn, 474 U.S. 140, 148-53

(1985), and also waives appellate review of both factual and legal questions.

Makin v. Colorado Dep’t of Corrections, 183 F.3d 1205, 1210 (10th Cir. 1999);

Talley v. Hesse, 91 F.3d 1411, 1412-13 (10th Cir. 1996).


Dated: October 3, 2018                        /s/ N. Reid Neureiter
Denver, Colorado                              N. Reid Neureiter
                                              United States Magistrate Judge




                                          4
